Exhibit 10.57




EXECUTION COPY


MUTUAL SEPARATION AND RELEASE AGREEMENT


This Mutual Separation and Release Agreement (the “Agreement”) is entered into
as of November 11, 2015, between Advance Auto Parts, Inc., a Delaware
corporation (the “Company”) and Darren R. Jackson (the “Executive”).


WHEREAS, the Company and Executive entered into an Employment Agreement dated
January 7, 2008, and amended as of June 4, 2008, January 1, 2010, August 27,
2010, December 15, 2010 and October 8, 2012 (as amended, the “Employment
Agreement”);


WHEREAS, the Company and Executive have mutually agreed that the Employment Term
will end effective as of midnight on January 2, 2016 (“Separation Date”);


WHEREAS, Executive agrees to comply with certain covenants set forth in this
Agreement in consideration for the benefits and payments provided for in this
Agreement;


WHEREAS, the Company and Executive agree that no provisions of the Employment
Agreement to be performed by Executive after his employment separation will
survive the termination of Executive’s employment with the Company and that this
Agreement shall supersede the Employment Agreement with respect to any
post-separation obligations of Executive to the Company;


WHEREAS, capitalized terms not defined herein shall have the definitions
provided in the Employment Agreement; and


WHEREAS, Executive is willing to accept the benefits and payments, and the
Company is willing to pay the benefits and payments to Executive, provided for
in this Agreement and each of Executive and the Company is willing to comply
with the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
of the parties set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
    
1.
Recitals. The parties hereto agree that the foregoing recitals in this Agreement
are true and accurate and are incorporated herein.



2.
Separation Payments / Benefits. If Executive executes and does not revoke this
Agreement, and does not revoke the Supplemental Release in accordance with
Section 5 herein, in full discharge of any obligations to Executive under the
Employment Agreement or otherwise, the Company shall provide to Executive and
Executive accepts from the Company the following:



(A)     Cash Payment. The Company shall pay Executive a cash payment, less
applicable taxes and deductions, equal to the sum of:




--------------------------------------------------------------------------------




(1)     $1,050,000.00, which constitutes an amount equal to the Executive’s
annual Base Salary, as in effect immediately prior to January 2, 2016 (the
“Termination Salary Payment”), and


(2)     An amount equal to the average value of the annual bonus paid to
Executive for the Company’s three completed fiscal years of 2013, 2014 and 2015
(the “Termination Bonus Payment”).


(3)    Continued reimbursement for eligible expenses incurred through December
31, 2015 pursuant to the terms of the Company’s Executive Choice program.
 
(B)    Equity Awards. For purposes of any unvested equity awards made to
Executive pursuant to the Company’s 2004 and 2014 Long-Term Incentive Plans
(“LTI Plans”) and held by the Executive as of the Separation Date, the Executive
will be treated as having experienced a Termination by the Company on account of
Retirement, and such unvested awards will further vest only to the extent
provided for in the underlying equity award agreements based on such
termination. As of the effective date of this Agreement, Executive is not
eligible to receive additional equity awards pursuant to the Company’s LTIP
Plans. For the avoidance of doubt, Appendix I hereto lists each such unvested
award made to Executive under the LTI Plans. For the avoidance of doubt, the
Company and Executive agree that, with respect to all unvested, outstanding
performance-based awards made to Executive prior to the date hereof: (i) neither
the Board nor any committee of the Board (including, without limitation, the
Compensation Committee of the Board) shall take any action to modify, in any
respect, any of the respective performance criteria that were initially
established for each such award without Executive’s prior written consent and
(ii) the Board, whether directly or acting through one or more of its committees
(including the Compensation Committee), shall make its determination of the
achievement of all such performance criteria for performance periods ending on
or after December 31, 2015 as to which any such award is subject in a manner
that is consistent with determinations made by the Board or any such committee
for periods ending on December 31, 2014.


(C)    Outplacement Services. The Company shall make outplacement services
available to Executive, at a cost to the Company not to exceed $12,000.00 in the
aggregate, for a period of time not to exceed twelve (12) months following the
Separation Date pursuant to the Company’s executive outplacement program with
the Company’s selected vendor, to include consulting, search support and
administrative services.


(D)    Medical Coverage. The Company shall provide Executive, Executive’s spouse
and/or eligible dependents with medical, dental and vision insurance benefits
for eighteen (18) months from the Separation Date or until such time as
Executive is eligible for group health coverage under another employer’s plan,
whichever occurs first. In order to trigger the Company’s obligation to provide
health care continuation benefits, Executive must elect continuation coverage
required pursuant to the Consolidation Omnibus Budget Act of 1985, as amended
(“COBRA”), upon such eligibility. The Company’s obligation shall be satisfied
solely through the payment of Executive’s COBRA premiums during the 18-month
period, but only to the extent that such premiums exceed the amount that would
otherwise have been payable by Executive for coverage of Executive and the
Executive’s spouse and/

2

--------------------------------------------------------------------------------




or eligible dependents that were covered by the Company’s medical, dental, and
vision insurance programs at the time of Executive’s termination of employment
had the Executive continued to be employed by the Company. The premium amounts
paid by the Company towards such COBRA coverage will be treated as income to
Executive. In no event will such benefits under this section continue beyond the
time permitted by COBRA.


(E)    No Deferral or Matching Contributions. Payments made to Executive under
Section 2 of this Agreement will not be eligible for deferral or matching
contributions under any pension or benefit plan.


(F)    Final Payment of Benefits. Notwithstanding anything herein to the
contrary, this Agreement is intended to be operated so that the payment of the
benefits set forth in this Section 2 shall be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). In
particular, and without limiting the generality of the foregoing, in the event
that the Company reasonably determines that any amounts that become payable
under this Section 2 fail to be exempt from the requirements of Code Section
409A, then the payment of such amounts shall not be made pursuant to the payment
schedules provided herein and instead the payment of such benefits shall be
accelerated, delayed or otherwise restructured to the minimum extent necessary
so that such benefits are not subject to the provisions of Section 409A(a)(1) of
the Code.


3.
Earned and Accrued Payments. The foregoing notwithstanding, the Executive shall
be paid all amounts that have already been earned and accrued as of the
Separation Date, in accordance with Section 4(k) of the Employment Agreement.
These payments shall be paid promptly, but no later than the date required by
law, after the Separation Date in accordance with the governing policies and
applicable law.



4.
Entire Obligation. Except as provided in Sections 5 through 12 of this
Agreement, following the Separation Date, Executive will have no further
obligation to provide services to the Company. Except for (i) the Payments
outlined in Sections 2 and 3 above, (ii) all rights, whether vested as of the
date hereof, that Executive may have under the Company’s welfare, retirement and
other plans and programs in which Executive was participating at the Separation
Date, or which are vested or may become vested after the date hereof pursuant to
the terms and conditions of the LTI Plans and underlying award agreements with
respect to equity awards previously made to Executive, (iii) all continuing
rights Executive may have under the Employment Agreement, and (iv) all rights
Executive may have following his Separation Date under the Company’s Certificate
of Incorporation and Bylaws, any applicable Company insurance and any indemnity
agreements to which Executive is a party which provide for indemnification,
insurance or other, similar coverage for Executive with


3

--------------------------------------------------------------------------------




respect to his actions or inactions as an officer, employee and/or member of the
Board, or as expressly required under applicable law, Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder
after his Separation Date.


5.
Release and Waiver. Executive for himself, his heirs, executors, administrators
and assigns, hereby knowingly, voluntarily and unconditionally RELEASES, WAIVES
AND FOREVER DISCHARGES the Company and its parents, subsidiaries, affiliates,
successors and assigns (jointly and severally, “Related Entities”), and each of
the Company’s and such Related Entities’ respective current and former officers,
directors, employees, members, managers, agents, independent contractors,
representatives and shareholders, in each case, solely in their respective
capacities as such (all of which persons and entities shall be third party
beneficiaries of such release with full power to enforce the provisions
thereof), from any and all obligations, claims, demands, liabilities, judgments,
causes of action, suits at law or in equity, in tort, contract, by statute or on
any other basis, related to Executive’s employment with the Company; termination
of Executive’s employment or circumstances related thereto; any and all
injuries, losses or damages to Executive, including any claims for compensation
and/or benefits, compensatory, punitive or other damages, attorney’s fees,
expenses, reimbursements or costs of any kind; any and all claims relating to
the conduct of any current and former officer, director, employee, member,
manager, agent, independent contractor or representative of the Company or its
Related Entities; and any and all matters, transactions or things occurring
prior to the date of this Agreement, including any and all possible claims,
known or unknown, which could have been asserted against the Company, its
Related Entities, or the Company’s and such Related Entities’ respective current
and former officers, directors, employees, members, managers, agents,
independent contractors or representatives in each case, solely in their
respective capacities as such. This release and waiver includes, but is not
limited to, any and all claims, demands, rights and/or causes of action under
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, the Rehabilitation Act of
1973, the Older Workers’ Benefit Protection Act, the Workers Adjustment
Retraining and Notification Act, the Employee Retirement Income Security Act or
any other federal, state, or local statute or ordinance or any other claims,
whether statutory or based on common law.



Nothing in this Agreement is intended to: (1) constitute an unlawful waiver of
any of Executive’s rights under any laws; (2) waive Executive’s right to file an
administrative charge with any administrative agency under applicable law, or
participate in any agency investigation, although Executive does waive and
release his right to recover any monetary or other damages under such applicable
law, including but not limited to compensatory damages, punitive damages,
liquidated damages, or attorneys’ fees and costs; or (3)  prohibit Executive
from providing truthful testimony, if under subpoena or court order to do so, or
otherwise required by applicable law. Furthermore, the Company acknowledges and
agrees that by entering into the foregoing release contained in this Section 5,
Executive is not intending to, and does not, release the Company or any Related
Entity from performance of its obligations under, and it not intending to, and
does not, waive any of Executive’s rights under, this Agreement.
Additionally, as a condition to receiving the amounts and benefits specified in
Section 2 hereof, Executive shall sign and deliver to the Company a supplemental
release of claims (the “Supplemental Release”) in the form attached hereto as
Exhibit A, within twenty-one (21) days after the Separation Date

4

--------------------------------------------------------------------------------




and not revoke the same within the time period provided therein. If Executive
does not sign the Supplemental Release (or if Executive revokes it), Executive
shall not be entitled to receive any of the amounts or benefits under Section 2
hereof, but this Agreement (including the release contained herein) shall
otherwise remain in full force and effect.
6.
Cooperation. For a period of two (2) years immediately following the Separation
Date, Executive agrees to be reasonably available to assist the Company and its
representatives and agents with any business and/or litigation (or potential
litigation) matters affecting or involving the Company as to which Executive has
knowledge or information that is relevant to such matters. The Company will
reimburse Executive for all associated reasonable costs of travel, food and
lodging.



7.
Confidential Information. Executive agrees to hold any Confidential Information
of the Company or its Related Entities in strictest confidence, and not to use
or to disclose to any person, firm or corporation other than the Company or
those designated by it said Confidential Information without the prior written
authorization of the Company, except as may otherwise be required by law or
legal process. Executive agrees that “Confidential Information” means any
proprietary information prepared or maintained in any format, including
technical data, trade secrets or know-how in which the Company or its Related
Entities have an interest, including, but not limited to, business records,
contracts, research, product or service plans, products, services, customer
lists and customers (including, but not limited to, vendors to the Company or
its Related Entities on whom Executive called, with whom Executive dealt or with
whom Executive became acquainted during the term of Executive’s employment),
pricing data, costs, markets, expansion plans, summaries, marketing and other
business strategies, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration or marketing,
financial or other business information obtained by Executive or disclosed to
Executive by the Company or its Related Entities or any other person or entity
during the term of Executive’s employment with the Company either directly or
indirectly electronically, in writing, orally, by drawings, by observation of
services, systems or other aspects of the business of the Company or its Related
Entities or otherwise. Executive also recognizes that the Company and its
Related Entities have received from third parties their confidential or
proprietary information subject to a duty on the part of the Company or its
Related Entities to maintain the confidentiality of such information and to use
it only for certain limited purposes. Executive agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation or to use it in any manner after
the Separation Date. Confidential Information does not include information that:
(A) was available to the public prior to the time of disclosure, whether through
press releases, SEC filings or otherwise or (B) otherwise becomes available to
the public through no act or omission of Executive. For the avoidance of doubt,
this Section 7 supersedes Executive’s post-employment separation obligations to
the Company as set forth in Section 18(a) of the Employment Agreement.



8.
Return of Company Property. Executive agrees that any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Executive or
others, in each case with respect to the Company’s business, pursuant to or
during Executive’s employment with the Company or otherwise are the property of
the Company or its


5

--------------------------------------------------------------------------------




Related Entities and their respective successors or assigns. Executive will
return all Company property to the Company or to the Company’s designee by the
Separation Date and will not keep in Executive’s possession, recreate or deliver
said property to anyone else. Executive further agrees to sign and deliver the
“Separation Certification” attached hereto as Exhibit B within fifteen (15)
calendar days from the Separation Date.


9.
Non-Disparagement. Executive agrees that for a period of two (2) years following
the Separation Date, the Executive will not take any action or make any
statement which disparages the Company or its practices or which disrupts or
impairs its normal operations, such that it causes material adverse impact to
the Company or its Related Entities. The Company (whether through any member of
its Board of Directors, any executive officer or any spokesperson acting on
behalf of the Company) agrees that, for a period of two (2) years after the
Separation Date, the Company will (i) direct its directors and executive
officers, in their capacities as such, to not make any statement which
disparages Executive, his tenure with the Company or his future employment
prospects, such that it causes material adverse impact to Executive, his
reputation or his future employment prospects and (ii) not issue statements or
publish a press release that disparages Executive. This Section 9 shall not be
violated as a result of truthful statements required by subpoena or court order
or if a response is otherwise required as provided by law. For the avoidance of
doubt, this Section 9 supersedes Executive’s post-employment separation
obligations to the Company as set forth in Section 18((g) of the Employment
Agreement.



10.
Notification of New Employer. Executive hereby grants consent to notification by
the Company to Executive’s new employer (whether Executive is employed as an
employee, consultant, independent contractor, director, partner, officer,
advisor, executive, volunteer or manager) solely of the existence and terms of
Executive’s obligations specified in Sections 7, 11 and 12 of this Agreement.



11.
Non-Interference. Executive covenants and agrees that, for a period of one (1)
year immediately following the Separation Date, Executive shall not, without the
prior written approval of the Company, directly or indirectly, either on behalf
of Executive or any other person or entity, Interfere with the Company or any of
its Related Entities. For the avoidance of doubt, this Section 11 supersedes
Executive’s post-employment separation obligations to the Company as set forth
in Section 18(e) of the Employment Agreement.





(A)    For purposes of this Agreement, “Interfere” shall mean (A) to solicit,
entice, persuade, induce, influence or attempt to influence, directly or
indirectly, customers or prospective customers, suppliers or prospective
suppliers, employees, agents or independent contractors of the Company or any of
its Related Entities to restrict, reduce, sever or otherwise alter their
relationship with the Company or any of its Related Entities, or (B) whether as
a direct solicitor or provider of such services, or in a

6

--------------------------------------------------------------------------------




direct management or supervisory capacity over others who solicit or provide
such services, to solicit or provide services that fall within the definition of
Restricted Activities as defined in Subsection 12(B) below to any customer of
the Company or its Related Entities.


(B)    This provision shall only apply to those current or former employees,
independent contractors, customers or suppliers of the Company or Related
Entities who were such at any time within twelve (12) months prior to the
Separation Date.


12.
Covenants Not to Compete.



(A)    Non-Competition. For the avoidance of doubt, this Section 12 supersedes
Executive’s post-employment separation obligations to the Company as set forth
in Section 18(f) of the Employment Agreement. Executive covenants and agrees
that for a period of two (2) years immediately following the Separation Date
(the “Non-Compete Period”), Executive will not, directly or indirectly:


(1)     own or hold, directly or beneficially, as a shareholder (other than as a
shareholder with less than 5% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder of any company or business that derives more
than 15% of its revenue from the Restricted Activities (as defined below) within
the Restricted Area (as defined below), or any company or business controlling,
controlled by or under common control with any company or business directly
engaged in such Restricted Activities within the Restricted Area (any of the
foregoing, a “Restricted Company”) or


(2)     engage or participate as an executive, director, officer, manager,
employee, partner, independent contractor, consultant, technical or business
advisor (or any foreign equivalents of the foregoing) with any Restricted
Company in the Restricted Activities within the Restricted Area.


(B)    Restricted Activities/Restricted Area. For purposes of this Agreement,
the term “Restricted Activities” means the retail, wholesale or commercial sale
of aftermarket auto parts and accessories. The term “Restricted Area” means the
United States of America and Canada, including their territories and
possessions.


(C)     Association with Restricted Company. In the event that Executive intends
to associate (whether as an employee, consultant, independent contractor,
officer, manager, advisor, partner, executive, volunteer or director) with any
Restricted Company during the Non-Compete Period, Executive must provide
information in writing to the Company relating to the activities proposed to be
engaged in by Executive for such Restricted Company. In the event that the
Company consents in writing to Executive’s engagement in such activity, the
engaging in such activity by Executive shall be conclusively deemed not to be a
violation of this Section 12. Such consent, if given, is not intended and shall
not be deemed to be a waiver or nullification of the covenant of non-competition
of Executive or other similarly bound executives.

7

--------------------------------------------------------------------------------






(D) Permitted Employment with Multi-Division Company. Nothing in this Section 12
shall preclude Executive from accepting employment with a multi-division company
so long as (i) Executive’s employment is not within a division of the new
employer that engages in and derives more than 15% of its revenues from the
Restricted Activities within the Restricted Area, (ii) during the course of such
employment, Executive does not communicate related to Restricted Activities with
any division of Executive’s new employer that is engaged in and derives more
that 15% of its revenues from the Restricted Activities within the Restricted
Area and (iii) Executive does not engage in the Restricted Activities with the
Restricted Area.


13.
Effect of Non-Payment of Benefits; Clawback. The Executive’s post-termination of
employment obligations set forth in Sections 6, 10, 11, and 12 of this Agreement
shall cease upon the Company’s failure to make any payments or benefits
hereunder as a result of the termination of the Executive’s employment when due
if such failure is a bad faith violation of this Agreement and is not cured
within 15 days after written notice of such failure. In the event that Executive
materially violates Sections 9, 11 and/or 12, and does not cure such violation
(if it can be cured) within five (5) days after written notice of such failure,
Executive agrees that calculation of the harm to the Company from such violation
would be uncertain and not capable of being readily ascertained, and that as a
reasonable estimation of the harm to the Company from such violation Executive
shall repay to the Company a portion of the payments provided for pursuant to
Section 2 herein, equal to a fraction, the numerator of which is the number of
days left in the applicable period under Sections 9, 11 or 12, and the
denominator of which is the total number of days in the applicable period under
such Section. In the event that Executive materially violates Sections 7 and/or
8, and does not cure such violation (if it can be cured) within five (5) days
after written notice of such failure, Executive agrees that calculation of the
harm to the Company from such violation would be uncertain and not capable of
being readily ascertained, and that as a reasonable estimation of the harm to
the Company from such violation Executive shall repay to the Company a portion
of the payments provided for pursuant to Section 2 equal to a fraction, the
numerator of which is the number of days left in the two (2)-year period
immediately following the termination and the denominator of which is 730.
Executive further agrees that such repayment obligation shall constitute
liquidated damages and the Company further agrees that it shall have no other
right to damages under this Agreement or at law with respect to breaches of
Sections 7, 8, 9, 11 and/or 12, but the Company shall have the right to seek
equitable relief pursuant to Section 14 hereunder. Notwithstanding anything to
the contrary herein, the Executive acknowledges that the Company Incentive
Compensation Clawback Policy is and shall remain in full force and effect
following the Separation Date and any “incentive compensation” provided for in
this Agreement will be subject to the terms and conditions of such policy.



14.
Specific Enforcement; Remedies Cumulative.



(a)
Executive acknowledges that the Company and its Related Entities, as the case
may be, will be irreparably injured if the provisions of Sections 7, 8, 9, 11
and 12 hereof are not specifically enforced and Executive agrees that the terms
of such provisions (including without limitation the periods set forth in
Sections 9, 11 and 12) are reasonable and appropriate. If Executive commits


8

--------------------------------------------------------------------------------




or the Company has evidence based on which it reasonably believes Executive
threatens to commit, a [material] breach of any of the provisions of Sections 7,
8, 9, 11 or 12 hereof, the Company and/or its Related Entities, as the case may
be, shall have the right and remedy, in addition to and not in limitation of any
other remedy that may be available at law or in equity, to have the provisions
of Sections 7, 8, 9, 11 or 12 hereof specifically enforced by any court having
jurisdiction through immediate injunctive and other equitable relief, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and/or its Related Entities and that money
damages will not provide an adequate remedy therefor. Such injunction shall be
available without the posting of any bond or other security, and Executive
hereby consents to the issuance of such injunction.


(b)
The Company acknowledges that Executive will be irreparably injured if the
provisions of Section 9 hereof are not specifically enforced and the Company
agrees that the terms of such provisions (including without limitation the
period set forth in Sections 9) are reasonable and appropriate. If the Company
commits or Executive has evidence based on which he reasonably believes the
Company threatens to commit, a material breach of any of the provisions of
Section 9 hereof, Executive shall have the right and remedy, in addition to and
not in limitation of any other remedy that may be available at law or in equity,
to have the provisions of Section 9 hereof specifically enforced by any court
having jurisdiction through immediate injunctive and other equitable relief, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to Executive and that money damages will not provide an
adequate remedy therefor. Such injunction shall be available without the posting
of any bond or other security, and the Company hereby consents to the issuance
of such injunction.



15.
Re-Set of Period for Non-Competition and Non-Interference. In the event that a
legal or equitable action is commenced with respect to any of the provisions of
Sections 9, 11 or 12 hereof and Executive has not complied, in all material
respects, with the provisions in such sections with respect to which such action
has been commenced, then the one-year or two-year period, as described in such
sections not so complied with by Executive shall be extended from its original
expiration date, day-for-day, for each day that Executive is found to have not
complied, in all material respects, with such sections.



16.
Jurisdiction and Venue. THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN MATTERS RELATED
TO THIS AGREEMENT AND AGREE NOT TO COMMENCE ANY SUIT, ACTION OR PROCEEDING
RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF THE
COMMONWEALTH OF VIRGINIA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN
THE CITY OF ROANOKE, VIRGINIA, OR THE STATE


9

--------------------------------------------------------------------------------




17.
COURTS OR THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN ANY MUNICIPALITY
WHEREIN AN OFFICE OF THE COMPANY IS LOCATED, IN WHICH OFFICE EXECUTIVE WAS
PHYSICALLY PRESENT WHILE RENDERING SERVICES FOR THE COMPANY AT ANY TIME DURING
THE TWELVE (12) MONTHS IMMEDIATELY PRECEDING EXECUTIVE’S SEPARATION DATE.



18.
Waiver of Jury Trial. EXECUTIVE AGREES TO WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THIS AGREEMENT. THIS WAIVER
IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY EXECUTIVE, AND EXECUTIVE
ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT TO LIKEWISE WAIVE ITS
RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY MAKES), THE COMPANY HAS NOT
MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF EXECUTIVE’S OWN FREE WILL, AND THAT EXECUTIVE HAS HAD
THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. EXECUTIVE FURTHER
ACKNOWLEDGES THAT EXECUTIVE HAS READ AND UNDERSTANDS THE MEANING AND
RAMIFICATIONS OF THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT
BELOW.



19.
Successors and Assigns. This Agreement shall be binding and upon and inure to
the benefits of the respective heirs, legal representatives, executors,
administrators, assigns and successors in interest of each of the parties.



20.
Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia, without regard to its principles of conflicts of laws.



21.
Reasonableness of Terms and Covenants. Each of Executive and the Company
acknowledges that the other party hereto would not have agreed to enter into
this Agreement unless such other party hereto agreed to comply with the terms
contained herein including, but not limited to, Sections 5 through 16 above.
Accordingly, Executive further agrees that the terms and covenants set forth in
numbered Sections 5 through 17 above are reasonable and necessary to protect the
legitimate business and other interests of the Company, and the Company further
agrees that the terms and covenants set forth in numbered Sections 9, 13, 14, 16
and 17 above are reasonable and necessary to protect the legitimate business and
other interests of Executive.


10

--------------------------------------------------------------------------------






22.
Reliance. In accepting the terms of this Agreement, Executive understands and
agrees that Executive is relying wholly on Executive’s own judgment, belief, and
knowledge and/or that of Executive’s attorneys and advisors regarding this
Agreement and the matters and occurrences in question. Executive has not been
influenced to any extent whatsoever in entering this Agreement by
representations or statements made by any person, firm or entity hereby
released, or by persons representing or acting for them or on their behalf
employed. Executive’s decision to sign this Agreement is entirely voluntary and
with full understanding of its consequences and without being coerced or
threatened with retaliation of any sort. Executive has been given ample
opportunity to ask questions, consider, read, review and analyze this Agreement
and Executive acknowledges that Executive fully understands its terms and
conditions.



23.
Entire Agreement. This Agreement, in conjunction with each of the equity award
agreements described on Appendix I hereto and the surviving portions of the
Employment Agreement, contains all of the understandings and representations
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by them with respect thereto, including any previous
employment, severance and/or non-competition agreements. This Agreement may only
be modified by an instrument in writing signed by the Company and the Executive.



24.
Notices. Any notice to be given hereunder shall be in writing and delivered
personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:



If to the Company:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: General Counsel


With a copy to:
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: Chief Executive Officer




If to the Executive:
Darren R. Jackson






25.
Severability. In the event that any provision or portion of this Agreement shall
be determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.


11

--------------------------------------------------------------------------------






26.
Waiver of Breach. The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party must be in
writing and shall not operate or be construed to be a waiver of a similar or
dissimilar condition or provision at the same time or any prior or subsequent
time.



27.
Reimbursement of Fees. The Company will promptly reimburse Executive for
reasonable legal expenses and costs incurred with respect to the negotiation,
preparation and execution of this Agreement (and any agreements referenced
herein), in an amount not to exceed Ten Thousand Dollars ($10,000).



28.
Certain Rights Under The Age Discrimination in Employment Act. Executive
acknowledges and understands that the release of claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. Sections 621-634, is
subject to special waiver protections under 29 U.S.C. Section 626(f). In
accordance with that section, Executive specifically agrees that Executive is
knowingly and voluntarily releasing and waiving any rights or claims of
discrimination under the ADEA. In particular, Executive acknowledges that
Executive understands that:



(A)    Executive read this Agreement in its entirety. Executive understands all
of the terms of this Agreement and Executive knowingly and voluntarily assents
to all of the terms and conditions contained herein, including without
limitation, the waiver and release, and Executive acknowledges and agrees that
Executive’s waiver of rights or claims arising under the ADEA is in writing and
is understood by Executive;


(B)    Executive is not waiving any claims for age discrimination under the ADEA
that may arise after the date Executive signs this Agreement and Executive is
not waiving vested benefits if any;


(C)    Executive is waiving rights or claims for age discrimination under the
ADEA in exchange for the Separation Payment described in Section 2 above, which
is in addition to anything of value to which Executive is already entitled; and
    
(D)    Executive was advised to consult with and has had an opportunity to
consult with an attorney before signing this Agreement.


Executive has twenty-one (21) calendar days from November 11, 2015 to consider
this Agreement. If Executive does not sign this Agreement and return it to the
Company within twenty-one (21) calendar days of receipt, it will be null and
void. Executive also understands that Executive may sign and return this
Agreement prior to the expiration of the twenty-one (21) calendar day period.
Executive acknowledges and agrees that if Executive decides to sign and return
this Agreement before the full twenty-one (21) day period has elapsed, this is a
decision made by Executive voluntarily and Executive freely and knowingly has
chosen not to wait at least twenty-one (21) days to sign the Agreement. After
Executive has read and understands the contents of this Agreement, Executive
agrees to acknowledge acceptance by signing in the space indicated below, and to
return the Agreement by hand delivery or by certified mail, postage prepaid,
return receipt requested, to the Executive Vice President, Human Resources and
General Counsel, Advance Auto Parts, Inc., 5008 Airport Road, Roanoke, Virginia
24012. Executive further understands that Executive has seven (7) calendar days
after signing this Agreement in which to revoke it with notice to the Company in
writing. This Agreement will not become effective until after this revocation
period has passed.
    



12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Executive have executed this Separation and
Release Agreement as of the dates listed below.




Advance Auto Parts, Inc.            




Date: _________________ By:_________________________(SEAL)


Tammy Moss Finley
Executive Vice President, Human Resources,
General Counsel and Corporate Secretary
                            
                        
                        
                        
Executive
                            
Darren R. Jackson
                        
Date: __________________            Signature:
________________________                    













13

--------------------------------------------------------------------------------






APPENDIX I
Unvested Equity Awards
(As of January 2, 2016)


 
Award Date
Type of Award
Scheduled Vest Date
December 12, 2013
Time-Based RSU (Tranche 3)
December 12, 2016
February 10, 2014
Time-Based RSU (Tranche 2)
February 10, 2016
February 10, 2014
Time-Based RSU (Tranche 3)
February 10, 2017
December 1, 2014
Time-Based RSU (Tranche 2)
December 1, 2016
December 1, 2014
Time-Based RSU (Tranche 3)
December 1, 2017
December 3, 2012
Performance RSU
March 1, 2016
December 3, 2012
Performance SAR
March 1, 2016
March 1, 2013
Performance RSU
March 1, 2016
December 12, 2013
Performance SAR
March 1, 2017
February 10, 2014
Performance SAR
March 1, 2017
December 1, 2014
Performance SAR
March 1, 2018

  



14

--------------------------------------------------------------------------------






EXHIBIT A


SUPPLEMENTAL RELEASE


As of January 2, 2016, Darren R. Jackson (the “Executive”), on behalf of
himself, his heirs, executors, administrators and assigns, hereby knowingly,
voluntarily and unconditionally RELEASES, WAIVES AND FOREVER DISCHARGES Advance
Auto Parts, Inc. (the “Company”) and its parents, subsidiaries, affiliates,
successors and assigns (jointly and severally, “Related Entities”), and each of
the Company’s and such Related Entities’ respective current and former officers,
directors, employees, members, managers, agents, independent contractors,
representatives and shareholders, in each case, solely in their respective
capacities as such (all of which persons and entities shall be third party
beneficiaries of such release with full power to enforce the provisions
thereof), from any and all obligations, claims, demands, liabilities, judgments,
causes of action, suits at law or in equity, in tort, contract, by statute or on
any other basis, related to Executive’s employment with the Company; termination
of Executive’s employment or circumstances related thereto; any and all
injuries, losses or damages to Executive, including any claims for compensation
and/or benefits, compensatory, punitive or other damages, attorney’s fees,
expenses, reimbursements or costs of any kind; any and all claims relating to
the conduct of any current and former officer, director, employee, member,
manager, agent, independent contractor or representative of the Company or its
Related Entities; and any and all matters, transactions or things occurring
prior to the date hereof, including any and all possible claims, known or
unknown, which could have been asserted against the Company, its Related
Entities, or the Company’s and such Related Entities’ respective current and
former officers, directors, employees, members, managers, agents, independent
contractors or representatives in each case, solely in their respective
capacities as such. This release and waiver includes, but is not limited to, any
and all claims, demands, rights and/or causes of action under Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act, the Rehabilitation Act of 1973, the
Older Workers’ Benefit Protection Act, the Workers Adjustment Retraining and
Notification Act, the Employee Retirement Income Security Act or any other
federal, state, or local statute or ordinance or any other claims, whether
statutory or based on common law.


Nothing in this Supplemental Release is intended to: (1) constitute an unlawful
waiver of any of Executive’s rights under any laws; (2) waive Executive’s right
to file an administrative charge with any administrative agency under applicable
law, or participate in any agency investigation, although Executive does waive
and release his right to recover any monetary or other damages under such
applicable law, including but not limited to compensatory damages, punitive
damages, liquidated damages, or attorneys’ fees and costs; or (3) 



--------------------------------------------------------------------------------




prohibit Executive from providing truthful testimony, if under subpoena or court
order to do so, or otherwise
required by applicable law. Furthermore, the Company acknowledges and agrees
that by entering into this
Supplemental Release, Executive is not intending to, and does not, release the
Company or any Related Entity from performance of its obligations under, and it
not intending to, and does not, waive any of Executive’s rights under, the
Separation Agreement entered into by and between Executive and the Company dated
November 11, 2015.


IN WITNESS WHEREOF, the Company and Executive have executed this Supplemental
Release as of the dates listed below.




        Advance Auto Parts, Inc.            




Date: _________________
By: ______________________________(SEAL)



Tammy Moss Finley    
Executive Vice President, Human Resources,
General Counsel and Corporate Secretary        

                        
                        
Executive
                            
Darren R. Jackson
                        
Date: __________________                Signature: ____________________________
                    













































--------------------------------------------------------------------------------




EXHIBIT B




SEPARATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.


I further certify that I have, to the best of my knowledge, complied with all
the current terms of my Separation and Release Agreement with the Company.






Date: __________________            _________________________________
Darren R. Jackson





--------------------------------------------------------------------------------




EXHIBIT C




LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES









